POWER, Justice
(dissenting).
It is my view that the law applicable to-this case is well stated in 6 Corpus Juris, p. 615, § 97, as follows: “An order or judgment of disbarment is not necessarily final, or conclusive for all time, but an attorney who has-been disbarred may be reinstated, on motion or application, for reasons satisfactory to the court. Such restoration may be provisional where the attorney’s conduct after his dismissal has not been wholly free from blame. The decisive question on such an application is whether the applicant is of good moral character in the sense in which that phrase is used when applied to attorneys at law and is a fit and proper person to be intrusted with the privileges of the office of an attorney. To-establish this fact, on an application for reinstatement, the mere formal proof of good character required upon an original application is not enough; nor is a petition by attorneys and others, stating that in their opinion the applicant has been sufficiently punished. The proof must be sufficient to overcome the court’s former adverse judgment of the applicant’s character.”
. Further applicable to the case under consideration is the following from section 98,. vol. 6, p. 614, Corpus Juris: “After an attorney has been disbarred, the judgment remaining unreversed,, he cannot apply, as in the first instance, for admission, but must apply to» the court in which.he was disbarred to be reinstated. The general procedure provided by the code for a. new trial or rehearing of causes does not apply; nor is the application otherwise to be restricted to a procedure in the nature of a bill of review, or governed by other equity or common-law rules.”
This statement of the law is supported further by In re Kaufmann, 245 N. Y. 423, 157 N. *175E. 730, 732; In re Boone (C. C.) 90 F. 793; In re Hobbs, 75 N. H. 285, 73 A. 303; In re Hawkins, 4 Boyce (Del.) 200, 87 A. 243; Crawford v. Keegan, 125 Me. 521, 137 A. 564; Ex parte Redmond, 120 Miss. 536, 82 So. 513; In re Simpson, 11 N. D. 526, 93 N. W. 918; In re Salsbury, 217 Mich. 260, 186 N. W. 404; People v. Essington, 32 Colo. 168, 75 P. 394; In re Treadwell, 114 Cal. 24, 45 P. 993; In re Burris, 147 Cal. 370, 81 P. 1077; In re Evans, 42 Utah, 282, 130 P. 217; In re Nisbit, 77 Cal. App. 260, 246 P. 120; In re King, 54 Ohio St. 415, 43 N. E. 686.
The statement of the common law pertaining to reinstatement of disbarred attorneys, as set out in the text quoted and supported by the authorities quoted, seems to evolve the rule that under the common law the trial court which disbarred appellant has the inherent continuing exclusive jurisdiction to reinstate him at any time upon motion or petition upon such grounds as may be satisfactory to it. ,
I cannot bring myself to believe that there is any abridgement of this common-law rule by virtue of title 14, Statutes 1925. It is my ■opinion that the articles pertaining to the issuance of license for the practice of law are embodied in articles 304 to 306, inclusive, and that they apply only to applications for license in the first instance. It is true that the latter part of article 306, Statutes 1925, provides that “no license to practice law in this State shall be issued by any court or authority, except by the Supreme Court of this State, under the provisions of this title.” The words, “under the provisions of this title,” refer to articles 304, 305, and 306. Article 304 merely provides in effect that there shall be a board of legal examiners appointed by the Supreme Court. Article 305 provides in effect that such board, under the ■directions of the Supreme Court, shall pass upon the eligibility of candidates for examination and examine such of these as may show themselves eligible therefor. Article 306 provides that “the Supreme Court is hereby authorized to make such rules as in its judgment may be proper to govern eligibility for such examination,” and provides further that there must be a finding as to good moral character, adequate prelegal study, adequate study of the law, the legal topics to be covered by such study and by the examination given, and other requirements relative to the examination.
It is my view that neither the latter part ■of article 306 nor any other portion of the provisions of this title grant to the Supreme Court the power and authority to examine a disbarred attorney for new license or to reinstate his original rights enjoyed under the license first granted.
It is my belief that the common law imprisons this power of reinstatement with the court revoking the license, and that this court holds the situation within its own jurisdiction until a changed condition occurs and is-properly presented, when, within its own conscience, it may adjudge a modification or change of its judgment, and that no authority is lodged by common law or statute in the Supreme Court or board of legal examiners to try and adjudge issues the result of which may overturn the judgment of the court. The question before the court is not one of who has authority and power to issue a license to practice law, but the power and authority to restore rights of an attorney whose license has been revoked and to ebange and modify, if within his judgment the facts indicate he should, the judgment originally issued. The authority to issue such license in the first instance reposes only in the Supreme Court. But, when a license is once issued, power and authority to revoke reposes by statute in a court of competent jurisdiction, and, when such court once enters liis judgment revoking the license and no appeal is taken, it retains jurisdiction over such judgment to the exclusion of other courts and/or governmental agencies as declared generally, if not uniformly, by the decisions of the states making up the common law, the rule of decisions in Texas.
I cannot bring myself to concede that better reasoning applies to a construction of the statutes to the effect that the Supreme Court has the power or should have the power to either issue a new license to a disbarred attorney or issue any other order effective of the judgment of disbarment. The judgment of disbarment is a declaration of a judicial branch of the government, supreme within its power and within its fields, and should not be and is not subject to a change by the Supreme Court except through the regular channels of appeal. The Supreme Court has no jurisdiction, constitutional or statutory, to affect the judgment of the district court except through procedural methods. If the statute is construed to permit the Supreme Court to issue a license to appellant in the face of the judgment of disbarment, it would have the effect of setting aside the judgment of the court, and could be done at once after entry of judgment. I cannot satisfy myself that there is anything in the statutes indicative of such legislative intention. It is my *176view that reason would not apply to the right of the Supreme Court to require the presence of witnesses to hear evidence and determine a changed condition or status of a disbarred attorney and thereby destroy the judgment of the district court. Better reasoning implies that under our system of government the power to procure witnesses, hear evidence, and determine factual issues, rests with the district eopi't that declared the disbarment, which in my judgment is in accordance with the common law not abridged by statute in this state.
With every consideration and great respect, I must, in harmony with my judgment and for the reasons briefly outlined, dissent from the majority opinion.